DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 18 is objected to because of the following informalities:  in claim 18, line 24, there is a period at the end of the line and must be changed to a semicolon or colon.  
Claims 19-35 are objected to as being dependent on the objected claim 18.
Appropriate correction is required.

Allowable Subject Matter
Claim 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Liu (U.S. Pub. No. 2021/0201773) teaches a pixel structure wherein the pixel has a data writing circuit, driving transistor and a threshold compensation circuit. Liu does not teach a bias adjustment circuit in the pixel structure to provide a signal of the bias adjustment signal terminal to the second node under control of a signal of the first scanning signal terminal in such a manner that a bias state of the driving transistor is adjusted as mentioned in claims 1 and 36, Liu does not teach a similar limitation of a bias adjustment circuit in claim 18 including the first bias adjustment stage, providing, by the bias adjustment circuit, the signal of the bias adjustment signal terminal to the second node under control of a signal of the first scanning signal terminal in such a manner that a bias state of the driving transistor is adjusted. The prior art references also do not teach “the signal of the bias adjustment signal terminal to the second node has a voltage greater than a voltage of the reset signal.” as recited in claims 1, 18, and 36.

Wei (U.S. Pub. No. 2021/0233988) teaches a pixel structure that has a driving transistor, threshold compensation transistor and light emission control transistors. However, Wei does not teach the pixel structure of claims 1 and 36 wherein a bias adjustment circuit in the pixel structure to provide a signal of the bias adjustment signal terminal to the second node under control of a signal of the first scanning signal terminal in such a manner that a bias state of the driving transistor is adjusted as mentioned in claims 1 and 36, Wei does not teach a similar limitation of a bias adjustment circuit in claim 18 including the first bias adjustment stage, providing, by the bias adjustment circuit, the signal of the bias adjustment signal terminal to the second node under control of a signal of the first scanning signal terminal in such a manner that a bias state of the driving transistor is adjusted. The prior art references also do not teach “the signal of the bias adjustment signal terminal to the second node has a voltage greater than a voltage of the reset signal.” as recited in claims 1, 18, and 36.

Komiya (U.S. Pub. No. 2006/0244695) teaches a pixel structure that has a driving transistor and bias transistor. The bias transistor is connected to the second terminal of transistor M12. Komiya does not teach the pixel structure of claims 1, 18, and 36 wherein a bias adjustment circuit in the pixel structure to provide a signal of the bias adjustment signal terminal to the second node under control of a signal of the first scanning signal terminal in such a manner that a bias state of the driving transistor is adjusted as mentioned in claims 1 and 36, Komiya does not teach a similar limitation of a bias adjustment circuit in claim 18 including the first bias adjustment stage, providing, by the bias adjustment circuit, the signal of the bias adjustment signal terminal to the second node under control of a signal of the first scanning signal terminal in such a manner that a bias state of the driving transistor is adjusted. The prior art references also do not teach “the signal of the bias adjustment signal terminal to the second node has a voltage greater than a voltage of the reset signal.” as recited in claims 1, 18, and 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asano (U.S. Patent No. 8,519,915) teaches a pixel structure. 
	Lee (US. Patent No. 10,930,210) teaches an organic light emitting diode display for reducing kickback effect. 
	Zhou (U.S. Pub. No. 2018/0240400) teaches a method for driving pixel circuit.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691